DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fineis et al. (US 20180060703 A1), hereinafter "Fineis", in view of Dutt et al. (US 20160057623 A1), hereinafter “Dutt” , and Eldardiry et al. (US 20160042287 A1) hereinafter “Eldardiry”, and.

Regarding Claim 1, Fineis teaches a computing system comprising (Fineis Fig. 2 Asset 200 & [0021] The computing device comprises at least a network interface, at least one processor, a non-transitory computer-readable medium, and program instructions stored on the non-transitory computer-readable medium. The program instructions are executable by at least one processor): 
a communication interface (Fineis Fig. 2 Network Interface 210 and 226 & [0021] The computing device comprises at least a network interface, at least one processor, a non-transitory computer-readable medium, and program instructions stored on the non-transitory computer-readable medium. The program instructions are executable by at least one processor); 
at least one processor (Fineis Fig. 2 Central Processing Unit 206 and Processing Unit 222 & [0021] The computing device comprises at least a network interface, at least one processor, a non-transitory computer-readable medium, and program instructions stored on the non-transitory computer-readable medium. The program instructions are executable by at least one processor); 
a non-transitory computer-readable medium (Fineis Fig. 2 Data Storage 208 [0021] The computing device comprises at least a network interface, at least one processor, a non-transitory computer-readable medium, and program instructions stored on the non-transitory computer-readable medium. The program instructions are executable by at least one processor); and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including (Fineis [0021] The computing device comprises at least a network interface, at least one processor, a non-transitory computer-readable medium, and program instructions stored on the non-transitory computer-readable medium. The program instructions are executable by at least one processor & [0065] The central processing unit 206 may be configured to store, access, and execute computer-readable program instructions stored in the data storage 208 to perform the operations of an asset described herein): 
creating an anomaly detection model that is configured to detect anomalies in multivariate data originating from a given data source by (Fineis [0127] FIG. 6, an example flow diagram is provided that depicts one possible example method 600 for using training data that is reflective of normal asset operation to define a set of threshold values for the transformed coordinate space. In general, the set of threshold values defined via method 600 may be utilized by the asset data platform 102 in the performance of example method 1100. Method 600 creates/defines the thresholds/models to be used in method 1100): 
extracting a model object for the anomaly detection model using a first set of training data originating from the given data source (Fineis [0128-0129] At block 602, the asset data platform 102 may obtain training data that is reflective of normal asset operation (e.g., does not contain anomalies) & Fig. 7); 
establishing starting values of a set of anomaly thresholds for the anomaly detection model using the extracted model object, wherein the set of anomaly thresholds includes at least one respective anomaly threshold for each of a given set of variables included in the multivariate data originating from the given data source (Fineis [0144] the asset data platform 102 may also be configured to define threshold values for variables in the original coordinate space based on the training data obtained at block 602. For instance, in one implementation, the asset data platform 102 may analyze the distribution of the training data values corresponding to each variable in original coordinate space and then determine minimum and/or maximum expected values (e.g., threshold values) for each such variable.); and 
using the anomaly detection model to monitor for anomalies in observation data originating from the given data source (Fineis [0145] FIG. 11 is an example flow diagram that depicts one possible example method 1100 for detecting anomalies in multivariate data received from asset-related data source(s).).
Fineis is not relied upon to teach using a second set of training data originating from the given data source to establish starting values; and 
refining the starting values of the set of anomaly thresholds for at least anomalous variables within the given set of variables using the extracted model object and a set of test data originating from the given data source.
Dutt teaches using a second set of training data originating from the given data source to establish starting values (Dutt [0003] the anomaly detector also performs training using the one or more data sets); and
Eldardiry teaches refining the starting values of the set of anomaly thresholds for at least anomalous variables within the given set of variables using the extracted model object and a set of test data originating from the given data source (Eldardiry [0023] Once rare events or patterns which are or are not captured by the rule-based anomaly detection method are extracted from the data set, those rare data points are verified by domain experts as anomaly or normal (step 36). If the rare pattern or data point is verified as anomaly, the rare data point will be added to the initial anomaly rules by being converted into a rule (step 37) and the rare data point is identified as anomaly (step 38) & Fig. 2 37 Adjust Anomaly Rules).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Fineis to incorporate using at least a second set of data for training the (Dutt [0003] the training comprising learning so as to adjust the one or more parameters associated with the set of features) and improving the anomaly thresholds through testing leads to more accurate anomaly detection (Eldardiry [0023] The adjusted algorithm for the statistical method is used to provide more accurate identification of rare patterns.).

Regarding Claim 5, the combination of Fineis, Dutt, and Eldardiry (as stated above) further teaches the computing system of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions. (Fineis [0021] The computing device comprises at least a network interface, at least one processor, a non-transitory computer-readable medium, and program instructions stored on the non-transitory computer-readable medium. The program instructions are executable by at least one processor & [0064-0065] The central processing unit 206 may be configured to store, access, and execute computer-readable program instructions stored in the data storage 208 to perform the operations of an asset described herein) 
The combination of Fineis, Dutt, and Eldardiry (as stated above) does not explicitly teach before refining the starting values for the set of anomaly thresholds for at least the anomalous variables, differentiating between non-anomalous variables and anomalous variables in the given set of variables using the extracted model object, the starting values for the set of anomaly thresholds; and 
deciding to use the starting values of the set of anomaly thresholds for the non-anomalous variables as the final values of the set of anomaly thresholds for the non-anomalous variables.
However, Eldardiry, of the combination of Fineis, Dutt, and Eldardiry (as stated above), teaches:
(Eldardiry Fig. 2 Statistically Identify Rare Pattern In Data 35 & Label Rare Pattern as Anomaly 36; & [0023]), the starting values for the set of anomaly thresholds (Eldardiry Fig. 2 Obtain Initial Anomaly Rules 32), and the set of test data (Eldardiry Fig. 2 Obtain Data 31); and 
deciding to use the starting values of the set of anomaly thresholds for the non-anomalous variables as the final values of the set of anomaly thresholds for the non-anomalous variables (Eldardiry Fig. 2 Adjust Anomaly Rules 37 and Adjust Algorithm 37; Anomaly rules/thresholds are not actually “adjusted” (37) if data is determined as non-anomalous, instead the algorithm is adjusted to reflect ignoring the non-anomalous data, [0032] if the data point does not match with the identified anomaly pattern, then the data point is labeled as normal and will be discarded).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Fineis, Dutt, and Eldardiry (as stated above), further in view of Eldardiry to incorporate before refining the starting values for the set of anomaly thresholds for at least the anomalous variables, differentiating between non-anomalous variables and anomalous variables in the given set of variables using the extracted model object, the starting values for the set of anomaly thresholds, because there must already be a first set of starting values (Eldardiry Fig. 2 Obtain Initial Anomaly Rules 32) and test data (Eldardiry Fig. 2 31 Obtain Data) available in order to refine those same starting values. Also, incorporate deciding to use the starting values of the set of anomaly thresholds for the non-anomalous variables as the final values of the set of anomaly thresholds for the non-anomalous variables, because if there is no identified anomaly, then there should be no change of the starting values (Eldardiry Fig. 2 Adjust Anomaly Rules 37 and Adjust Algorithm 37; Anomaly rules/thresholds are not actually “adjusted” (37) if data is determined as non-anomalous, instead the algorithm is adjusted to reflect ignoring the non-anomalous data, [0032] if the data point does not match with the identified anomaly pattern, then the data point is labeled as normal and will be discarded).

Regarding Claim 7, the combination of Fineis, Dutt, and Eldardiry (as stated above) further teaches the computing system of claim 1, wherein extracting the model object for the anomaly detection model using the first set of training data originating from the given data source comprises: 
deriving a set of training metrics from the first set of training data (Fineis [0144] This determination may be based on various metrics related to the distribution of the training data values, examples of which may include the standard deviation and the mean among other possibilities); and 
using the derived set of training metrics to extract the model object for the anomaly detection model (Fineis [0144] the asset data platform 102 may analyze the distribution of the training data values corresponding to each variable in original coordinate space and then determine minimum and/or maximum expected values (e.g., threshold values) for each such variable. This determination may be based on various metrics related to the distribution of the training data values, examples of which may include the standard deviation and the mean among other possibilities.).

Regarding Claim 8, the combination of Fineis, Dutt, and Eldardiry (as stated above) further teaches the computing system of claim 1, wherein establishing starting values of the set of anomaly thresholds for the anomaly detection model using the extracted model object and the second set of training data comprises: 
scoring the second set of training data using the extracted model object for the anomaly detection model (Fineis [0139] At block 606, the asset data platform 102 may standardize the transformed training data in the transformed coordinate space. This type of standardization is known as z-score standardization. Other statistical properties can also be used to standardize the transformed data, such as subtracting the median or mode of each PCA dimension to center the data, or dividing by the range or 95.sup.th percentile of each PCA dimension to rescale the data ); and 
using a distribution of score values for each of the given set of variables included in the multivariate data originating from the given data source to determine at least one respective anomaly threshold for each of the given set of variables (Fineis [0141] At block 608, for each variable in the transformed coordinate space, the asset data platform 102 may analyze the distribution of standardized training data values for that variable to determine a maximum expected value of the variable in the transformed coordinate space (e.g., based on the standard deviation of the standardized training data values for that variable)).

Regarding Claim 9, the combination of Fineis, Dutt, and Eldardiry (as stated above) further teaches the computing system of claim 1, wherein the given data source comprises an asset, and wherein the multivariate data originating from the given data source comprises multivariate sensor data (Fineis [0146] At block 1102, the asset data platform 102 may receive multivariate data from an asset-related data source in an original coordinate space having a number of dimensions equal to the number of variables included in the data. In example implementations, an asset—such as representative asset 106—may include a set of sensors and/or actuators that each serve to monitor a respective variable (e.g., a parameter) during the asset's operation and output a time-sequence of signal values for the monitored variable, where each value corresponds to a point of time the value was measured).

Regarding Claim 10, the combination of Fineis, Dutt, and Eldardiry (as stated above) further teaches the computing system of claim 1, wherein the anomaly detection model comprises a regression (Fineis [0131-0139] According to one example, the asset data platform 102 may transform the training data from the original coordinate space to the transformed coordinate space using Principal Component Analysis (PCA) & Fig. 6 604), and 
wherein the model object comprises a projection matrix (Fineis [0136] the original coordinate space (e.g., fewer columns in the matrix).

Regarding Claim 11, the combination of Fineis, Dutt, and Eldardiry (as stated above) further teaches the computing system of claim 1, wherein using the anomaly detection model to monitor for anomalies in observation data originating from the given data source comprises: 
using the extracted model object for the anomaly detection model to score each of plurality of multivariate data points originating from the given data source (Fineis [0153] That is, the asset data platform may perform z-score standardization on the transformed observation data so that the standardized transformed observation data is centered around the origin of the transformed coordinate space & Fig. 11 1106); 
evaluating whether a threshold extent of multivariate data points within a given window of time violate the set of anomaly thresholds for the anomaly detection model (Fineis [0154] At block 1110, the asset data platform 102 may compare the standardized observation data with a set of threshold values that are defined based on training data that is reflective of normal asset operation & Fig. 11 1108); and 
determine that an anomaly has occurred if it is determined that the threshold extent of multivariate data points within the given window of time violate the set of anomaly thresholds for the anomaly detection model (Fineis [0167] At block 1114, the asset data platform 102 may analyze the post-transformation observation data in the original coordinate space to identify anomalies. the asset data platform 102 may apply anomaly detection tests to analyze how the post-transformation observation data (e.g., inversely transformed modified observation data) compares to the pre-transformation observation data (e.g., received observation data) in the original coordinate space over a predefined period of time, in order to identify instances when one or more variables in the observation data appear to be anomalous; also see Fig. 11 1114).

Regarding Claim 12, Fineis teaches a method performed by a computing system, the method comprising: 
creating an anomaly detection model that is configured to detect anomalies in multivariate data originating from a given data source by (Fineis [0127] FIG. 6, an example flow diagram is provided that depicts one possible example method 600 for using training data that is reflective of normal asset operation to define a set of threshold values for the transformed coordinate space. In general, the set of threshold values defined via method 600 may be utilized by the asset data platform 102 in the performance of example method 1100. Method 600 creates/defines the thresholds/models to be used in method 1100): 
extracting a model object for the anomaly detection model using a first set of training data originating from the given data source (Fineis [0128-0129] At block 602, the asset data platform 102 may obtain training data that is reflective of normal asset operation (e.g., does not contain anomalies) & Fig. 7); 
establishing starting values of a set of anomaly thresholds for the anomaly detection model using the extracted model object, wherein the set of anomaly thresholds includes at least one respective anomaly threshold for each of a given set of variables included in the multivariate data originating from the given data source (Fineis [0144] the asset data platform 102 may also be configured to define threshold values for variables in the original coordinate space based on the training data obtained at block 602. For instance, in one implementation, the asset data platform 102 may analyze the distribution of the training data values corresponding to each variable in original coordinate space and then determine minimum and/or maximum expected values (e.g., threshold values) for each such variable.); and 
using the anomaly detection model to monitor for anomalies in observation data originating from the given data source (Fineis [0145] FIG. 11 is an example flow diagram that depicts one possible example method 1100 for detecting anomalies in multivariate data received from asset-related data source(s).).
Fineis is not relied upon to teach using a second set of training data originating from the given data source to establish starting values; and 
refining the starting values of the set of anomaly thresholds for at least anomalous variables within the given set of variables using the extracted model object and a set of test data originating from the given data source.
Dutt teaches a second set of training data originating from the given data source (Dutt [0003] the anomaly detector also performs training using the one or more data sets); and
Eldardiry teaches refining the starting values of the set of anomaly thresholds for at least anomalous variables within the given set of variables using the extracted model object and a set of test data originating from the given data source (Eldardiry [0023] Once rare events or patterns which are or are not captured by the rule-based anomaly detection method are extracted from the data set, those rare data points are verified by domain experts as anomaly or normal (step 36). If the rare pattern or data point is verified as anomaly, the rare data point will be added to the initial anomaly rules by being converted into a rule (step 37) and the rare data point is identified as anomaly (step 38) & Fig. 2 37 Adjust Anomaly Rules).
(Dutt [0003] the training comprising learning so as to adjust the one or more parameters associated with the set of features) and improving the anomaly thresholds through testing leads to more accurate anomaly detection (Eldardiry [0023] The adjusted algorithm for the statistical method is used to provide more accurate identification of rare patterns.).

Regarding Claim 17, Fineis teaches a non-transitory computer-readable storage medium having program instructions stored thereon that are executable to cause a computing system to (Fineis [0021] The computing device comprises at least a network interface, at least one processor, a non-transitory computer-readable medium, and program instructions stored on the non-transitory computer-readable medium. The program instructions are executable by at least one processor & [0064-0065] The central processing unit 206 may be configured to store, access, and execute computer-readable program instructions stored in the data storage 208 to perform the operations of an asset described herein):
create an anomaly detection model that is configured to detect anomalies in multivariate data originating from a given data source by (Fineis [0127] FIG. 6, an example flow diagram is provided that depicts one possible example method 600 for using training data that is reflective of normal asset operation to define a set of threshold values for the transformed coordinate space. In general, the set of threshold values defined via method 600 may be utilized by the asset data platform 102 in the performance of example method 1100. Method 600 creates/defines the thresholds/models to be used in method 1100): 
(Fineis [0128-0129] At block 602, the asset data platform 102 may obtain training data that is reflective of normal asset operation (e.g., does not contain anomalies) & Fig. 7); 
establishing starting values of a set of anomaly thresholds for the anomaly detection model using the extracted model object, wherein the set of anomaly thresholds includes at least one respective anomaly threshold for each of a given set of variables included in the multivariate data originating from the given data source (Fineis [0144] the asset data platform 102 may also be configured to define threshold values for variables in the original coordinate space based on the training data obtained at block 602. For instance, in one implementation, the asset data platform 102 may analyze the distribution of the training data values corresponding to each variable in original coordinate space and then determine minimum and/or maximum expected values (e.g., threshold values) for each such variable.); and 
using the anomaly detection model to monitor for anomalies in observation data originating from the given data source (Fineis [0145] FIG. 11 is an example flow diagram that depicts one possible example method 1100 for detecting anomalies in multivariate data received from asset-related data source(s).).
Fineis is not relied upon to teach using a second set of training data originating from the given data source to establish starting values; and 
refining the starting values of the set of anomaly thresholds for at least anomalous variables within the given set of variables using the extracted model object and a set of test data originating from the given data source.
(Dutt [0003] the anomaly detector also performs training using the one or more data sets); and
Eldardiry teaches refining the starting values of the set of anomaly thresholds for at least anomalous variables within the given set of variables using the extracted model object and a set of test data originating from the given data source (Eldardiry [0023] Once rare events or patterns which are or are not captured by the rule-based anomaly detection method are extracted from the data set, those rare data points are verified by domain experts as anomaly or normal (step 36). If the rare pattern or data point is verified as anomaly, the rare data point will be added to the initial anomaly rules by being converted into a rule (step 37) and the rare data point is identified as anomaly (step 38) & Fig. 2 37 Adjust Anomaly Rules).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Fineis to incorporate using at least a second set of data for training the model (from Dutt) and refining the anomaly thresholds using test data (from Eldardiry), because more data sets allows for more training/tuning of the model (Dutt [0003] the training comprising learning so as to adjust the one or more parameters associated with the set of features) and improving the anomaly thresholds through testing leads to more accurate anomaly detection (Eldardiry [0023] The adjusted algorithm for the statistical method is used to provide more accurate identification of rare patterns.).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fineis, Dutt, and Eldardiry (as stated above), in further view of Cretu et al (US 20080262985 A1), hereinafter “Cretu”.

Regarding Claim 6, the combination of Fineis, Dutt, and Eldardiry (as stated above) further teaches the computing system of claim 5, wherein differentiating between non-anomalous variables and anomalous variables in the given set of variables using the extracted model object, the starting values for the set of anomaly thresholds, and the set of test data comprises, for each variable in the given set of variables:
tightening the starting value of each of the at least one respective anomaly threshold for the variable by a given amount (Fineis [0155] In other instances, the threshold for given variable(s) in the transformed coordinate space may be associated with a measure of the transformed training data other than the maximum value. For example, the threshold may be associated with the 95th or 99th percentile of the distribution of the transformed training data. As another example, the threshold value may be set to some constant multiplied by the maximum value, such as 2 times or 1.5 times the maximum value of the transformed training data.); 
The combination of Fineis, Dutt, and Eldardiry (as stated above) is not relied upon to teach determining an extent of univariate anomalies detected in the set of test data for the variable when applying the tightened value of each of the at least one respective anomaly threshold for the variable to the set of test data;
comparing the determined extent of univariate anomalies to a threshold value that serves as a dividing line between a de minimis extent of anomalies and a meaningful extent of anomalies; 
identifying the variable as non-anomalous if the extent of univariate anomalies detected in the set of test data for the variable is below the threshold; and 
identifying the variable as anomalous if the extent of univariate anomalies detected in the set of test data for the variable is not below the threshold.
Cretu teaches determining an extent of univariate anomalies detected in the set of test data for the variable when applying the tightened value of each of the at least one respective anomaly threshold (Cretu [0024] V can be the maximum percentage of abnormal labels permitted such that a data item is labeled normal. V can be set to various values between 0 and 1. Must know/count total amount of anomalies in order to compare to V.); 
comparing the determined extent of univariate anomalies to a threshold value that serves as a dividing line between a de minimis extent of anomalies and a meaningful extent of anomalies (Cretu [0024] V can be the maximum percentage of abnormal labels permitted such that a data item is labeled normal. V can be set to various values between 0 and 1); 
identifying the variable as non-anomalous if the extent of univariate anomalies detected in the set of test data for the variable is below the threshold (Cretu [0024] For example, some anomaly detection systems have a threshold value which can be set to provide a dividing line between normal behavior and abnormal behavior. In selecting a value for V, a threshold value can be considered and in selecting a threshold value, the value of V can be considered); and 
identifying the variable as anomalous if the extent of univariate anomalies detected in the set of test data for the variable is not below the threshold (Cretu [0024] For example, some anomaly detection systems have a threshold value which can be set to provide a dividing line between normal behavior and abnormal behavior. In selecting a value for V, a threshold value can be considered and in selecting a threshold value, the value of V can be considered).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify the combination of Fineis, Dutt, and Eldardiry (as stated above) with Cretu to incorporate determining the extent of univariate anomalies, comparing the extent of univariate anomalies to a threshold value, and identifying the variable as anomalous or non-anomalous based on an anomaly threshold comparison, because doing so allows a baseline to be set for how prone a particular variable/parameter is to anomalous data, allowing for a balance between detection and false positive rates (Cretu [0024]).

Regarding Claim 20, the combination of Fineis, Dutt, and Eldardiry (as stated above) further teaches the non-transitory computer-readable storage medium of claim 17, further comprising program instructions stored thereon that are executable to cause a computing system to: 
before refining the starting values for the set of anomaly thresholds for at least the anomalous variables, differentiating between non-anomalous variables and anomalous variables in the given set of variables using the extracted model object (Eldardiry Fig. 2 Statistically Identify Rare Pattern In Data 35), the starting values for the set of anomaly thresholds (Eldardiry Fig. 2 Obtain Initial Anomaly Rules 32), and the set of test data (Eldardiry Fig. 2 Obtain Data 31); and 
deciding to use the starting values of the set of anomaly thresholds for the non-anomalous variables as the final values of the set of anomaly thresholds for the non-anomalous variables (Eldardiry Fig. 2 Adjust Anomaly Rules 37 and Adjust Algorithm 37; Anomaly rules/thresholds are not actually “adjusted” (37) if data is determined as non-anomalous, instead the algorithm is adjusted to reflect ignoring the non-anomalous data, [0032] if the data point does not match with the identified anomaly pattern, then the data point is labeled as normal and will be discarded); 
wherein differentiating between non-anomalous variables and anomalous variables in the given set of variables using the extracted model object, the starting values for the set of anomaly thresholds, and the set of test data comprises, for each variable in the given set of variables: 
tightening the starting value of each of the at least one respective anomaly threshold for the variable by a given amount (Fineis [0155] In other instances, the threshold for given variable(s) in the transformed coordinate space may be associated with a measure of the transformed training data other than the maximum value. For example, the threshold may be associated with the 95th or 99th percentile of the distribution of the transformed training data. As another example, the threshold value may be set to some constant multiplied by the maximum value, such as 2 times or 1.5 times the maximum value of the transformed training data.). 
The combination of Fineis, Dutt, and Eldardiry (as stated above) is not relied upon to teach determining an extent of univariate anomalies detected in the set of test data for the variable when applying the tightened value of each of the at least one respective anomaly threshold for the variable to the set of test data; 
comparing the determined extent of univariate anomalies to a threshold value that serves as a dividing line between a de minimis extent of anomalies and a meaningful extent of anomalies;
identifying the variable as non-anomalous if the extent of univariate anomalies detected in the set of test data for the variable is below the threshold; and
identifying the variable as anomalous if the extent of univariate anomalies detected in the set of test data for the variable is not below the threshold.
Cretu teaches determining an extent of univariate anomalies detected in the set of test data for the variable when applying the tightened value of each of the at least one respective anomaly threshold for the variable to the set of test data (Cretu [0024] V can be the maximum percentage of abnormal labels permitted such that a data item is labeled normal. V can be set to various values between 0 and 1. Must know/count total amount of anomalies in order to compare to V.); 
comparing the determined extent of univariate anomalies to a threshold value that serves as a dividing line between a de minimis extent of anomalies and a meaningful extent of anomalies (Cretu [0024] V can be the maximum percentage of abnormal labels permitted such that a data item is labeled normal. V can be set to various values between 0 and 1); 
identifying the variable as non-anomalous if the extent of univariate anomalies detected in the set of test data for the variable is below the threshold (Cretu [0024] For example, some anomaly detection systems have a threshold value which can be set to provide a dividing line between normal behavior and abnormal behavior. In selecting a value for V, a threshold value can be considered and in selecting a threshold value, the value of V can be considered); and 
identifying the variable as anomalous if the extent of univariate anomalies detected in the set of test data for the variable is not below the threshold (Cretu [0024] For example, some anomaly detection systems have a threshold value which can be set to provide a dividing line between normal behavior and abnormal behavior. In selecting a value for V, a threshold value can be considered and in selecting a threshold value, the value of V can be considered).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify the combination of Fineis, Dutt, and Eldardiry (as stated above) with Cretu to incorporate determining the extent of univariate anomalies, comparing the extent of univariate anomalies to a threshold value, and identifying the variable as anomalous or non-anomalous based on an anomaly threshold comparison, because doing so allows a baseline to be set for how prone a particular variable/parameter is to anomalous data, allowing for a balance between detection and false positive rates (Cretu [0024]).

Allowable Subject Matter
Claims 2, 13, and 18 are objected to as being dependent upon a rejected base claim (independent claims 1, 12, and 17, respectively), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additionally, claims 3 and 4 would be allowable due to being dependent upon claim 2, claims 14-16 would be allowable due to being dependent upon claim 13, and claim 19 would be allowable due to being dependent upon claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Côté et al. (US 20180248905 A1) discloses Systems and Methods to Detect Abnormal Behavior in Networks.
Horrell et al. (US 20180247239 A1) discloses Computing System And Method For Compressing Time-Series Values.
Wei et al. (US 20180046475 A1) discloses Detecting Scripted or Otherwise Anomalous Interactions with Social Media Platform.
Maeda et al. (US 20130173218 A1) discloses Malfunction Detection Method and System Thereof.
Chen et al. (US 20090091443 A1) discloses Segment-Based Change Detection Method in Multivariate Data Stream.
Terrell et al. (US 8938532 B2) discloses Methods, Systems, and Computer Program Products for Network Server Performance Anomaly Detection.
Dutt et al. (US 20180007553 A1) discloses System and Method for Implicit Authentication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	02/08/2021


/ALESSANDRO V AMARI/               Supervisory Patent Examiner, Art Unit 2863